Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-14 and 16-17 are allowed.
Claims 6 and 15 are cancelled by applicant. 
Claim 18 is cancelled by examiner’s amendment.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dohyun Ahn (Reg. No.:63,237) on 03/30/2021.
The application has been amended as follows: 
Claim 16 (Currently amended): A computer storing a control program which when executed controls a substrate processing system for sequentially transferring a plurality of substrates from a substrate accommodating container accommodating the substrates to a plurality of processing modules and processing the substrates,
wherein the computer when executing the control program, controls the substrate processing system executes :

continuing processing of a preceding substrate in a processing module sequentially following the processing module in which an error has occurred;
retreating an error substrate processed in the processing module in which the error has occurred from the processing module to a retreat position; 
continuing processing of a subsequent substrate processed in a processing module sequentially preceding the processing module in which the error has occurred measuring time after the error occurrence;
setting for each of the processing modules a recovery timeout as a time to save a wafer after the error occurrence; and
adding a timeout flag to the error substrate of which neglect time from the error
occurrence to the re-execution exceeds the recovery time out.

Claim 17 (Currently Amended): The computer storing the control program of claim 16, wherein the computer executes the control program to control the substrate processing system and to further execute :

storing, before said retreating the error substrate from the processing module in which the error has occurred to the retreat position, a processing recipe execution 
re-executing, after said continuing the processing of the subsequent substrate, a
processing of the processing module in which the error has occurred on the error substrate based on the recipe execution status at the time of error occurrence; and
performing remaining processing on the error substrate after the re-execution in subsequent processing modules.

Claim 18 (Currently Amended): Cancelled

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365.  The examiner can normally be reached on M and Th 7:30am - 3:00pm and Tue 8:00-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/A.S./Examiner, Art Unit 2115                                                                                                                                                                                                        

/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115